DETAILED ACTION
This Office action is in reply to application no. 17/321,006, filed 14 May 2021.  Claims 1-25 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a device (machine), computer-readable medium (manufacture) or method (process).  The claim(s) recite(s) receiving two messages from users relating to two transactions, and displaying information with certain characteristics to a user.  Essentially this is a method of conducting a conversation, a type of “managing… interactions between people” which is one of the “certain methods of organizing human activity” deemed abstract.
Further, in the absence of computers the steps could all be performed mentally and with pens and paper; the various users could just write the relevant information on pieces of paper and hand them to each other.  Nothing in the claims would make this difficult in the least, and it requires no technology at all beyond pens and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to conversations and items involved in a transaction, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such information, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply setting forth a generic computer with “instructions for” performing the abstract steps does not go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor, memory storing instructions, and a display.  These elements are recited at a high degree of generality and the specification is clear, ¶ 420, that nothing more than “general purpose processors” are required.  The computer only performs generic computer functions of receiving, sending and displaying data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered in ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-5, 9, 12-17 and 20-23 are simply further descriptive of the type of information being manipulated; claims 6-8, 10, 11, 18 and 19 simply recite further, abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art just prior to the filing of the claimed invention, which has priority to May 2017, is in order.  Sharma et al. (U.S. Publication No. 2017/0090589) disclose a virtual reality platform [title] in which a “user may select items for purchase from a virtual storefront displaying multiple such items”. [0060] It includes a “plurality of user-input messages”. [Claim 7]
Holdych et al. (U.S. Publication No. 2016/0098882) discloses a system to enable rules-restricted vending machine purchases [title] that uses “mobile computers” that communicate with the vending machine. [0012] It provides that “products inside are partially or completely hidden from view” and in place of that a “menu of items is displayed on the mobile device user interface”. [0022]
Chang (U.S. Publication No. 2012/0253986) discloses a multi-level network marketing system [title] which involves computer-based communications between multiple users. [Sheet 1, Fig. 1] It may be used by buyers “to recommend” a “product to their friend or friends of a social network”. [0007] But none of these, alone or combined, disclose or suggest every limitation of the claims of the present invention, and in particular the sequence and content of the communications between people.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694